Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to amendment filed on 01/15/2021. By this 
amendment,
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 14-17, and 19-20 are rejected under AIA  35 U.S.C. 103(a) as being anticipated by Andrew Ayer (“KVMSandbox: Application-Level Sandboxing with x86 Hardware Virtualization and KVM”, 2012, hereafter Andrew), in view of Pfefferle et al. (“A Hybrid I/O Virtualization Framework for RDMA-capable Network Interfaces”, March, 2015)
 A method comprising: (pages 2-3)
reserving, by a KVM device, a range of host virtual addresses in host memory: (the disclosure of “KVM is Linux’s hardware-neutral interface hardware virtualization… KVM is most commonly used for full-system virtualization” and “KVM-Sandbox uses KVM to efﬁciently virtualize a single process running in ring 3. The process has its own virtual memory space and is completely isolated from the rest of the system” (page 2); and in the other hand, the application’s specification discloses in paragraph [0003]: “A hypervisor may virtualize the physical layer and provide interfaces between the underlying hardware and guest virtual machines” indicates an equivalence that they are both performing the job of hardware virtualization; and thereby, the KVM appears to function as a hypervisor). The disclosure of “KVM provides an interface for mapping a contiguous region of guest physical addresses (at any length and offset) to a contiguous region of host virtual addresses. Upon initialization, KVMSandbox mmaps a writable, anonymous, and private region of roughly 1.5GB in the host virtual address space, and sets this as the guest’s physical address space, starting at guest physical address 0.” (pages 3-4; fig. 1 and relevant texts) suggests that the KVM reserves a contiguous region of host virtual addresses having a size of 1.5GB and located in the host virtual memory. The KVM may be considered as a hypervisor)
detecting, by the KVM device (the disclosure of “KVM provides an interface for mapping a contiguous region of guest physical addresses (at any length and offset) to a contiguous region of host virtual addresses.” (page 3) suggests that “when the guest requests a virtual memory mapping” (page 4), the KVM, which is Linux’s hardware-neutral interface hardware virtualization, receives the request; and that suggests that the KVM detecting the request), that a guest address in guest memory is unmapped by verifying that the guest address in guest memory is not mapped to a host virtual address within the range of host virtual addresses in host memory; (the disclosure of the KVM detects a guest virtual address range crossing a page boundary suggests that at least a guest virtual address, associated with a guest virtual page, is not mapped to a host virtual address within the contiguous host virtual address range of 1.5GB in the host virtual memory (pages 3-5; fig. 1)
determining, by the KVM device, the host virtual address, (disclosing in response to detecting the guest virtual address range crossing the page boundary, the virtual machine makes “a copy of the guest virtual memory in a contiguous range of temporary host virtual memory” (page 5); and that means the method identifying the host virtual address within the contiguous host virtual address range for mapping to the guest virtual address crossing the page boundary)
determining the host virtual address includes adding the guest address to a host 
virtual address base offset, (disclosing determining the host virtual address includes translating the guest virtual address to the guest physical address, which is then translated to the host virtual address. The disclosure of “KVM provides an interface for mapping a contiguous region of guest physical addresses (at any length and offset) to a contiguous region of host virtual 
wherein the host virtual address is within the range of host virtual addresses; and (from the rejection above, the host virtual address is within the contiguous host virtual address range)
mapping, by the KVM device, the guest address to the host virtual address. (disclosing “KVM provides an interface for mapping a contiguous region of guest physical addresses (at any length and offset) to a contiguous region of host virtual addresses” (page 3; see also pages 4-5; fig. 1 and relevant texts)
Andrew recites
The KVM device performs full system virtualization
But Andrew does not explicitly recite
The KVM is a hypervisor
However, Pfefferle discloses the KVM is a hypervisor (page 20, right column; and page 23, right column), analogous to what has been done by Andrew.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for the KVM of Andrew, to include the method for using the KVM as a hypervisor of Pfefferle. Therefore, the combination discloses the KVM is a hypervisor. The person of ordinary skill in the art would have been motivated to apply the modification for bypassing the hypervisor from the fast data path; and thereby, delivering a performance that is very close to the network hardware limits (Pfefferle, page 20, left column)

With respect to claim 2, Andrew recites
The method of claim 1, wherein the range of host virtual addresses are configured to map guest physical addresses. (disclosing the contiguous host virtual address range is mapped to guest physical address range (page 4, fig. 1))

With respect to claim 3, Andrew recites
The method of claim 2, further comprising unmapping the guest address from the host virtual address. (disclosing in response to a request to unmap the guest virtual address from the host virtual address, the method performs a process to unmap the guest virtual address from the host virtual address (page 4))

With respect to claim 8, Andrew recites
The method of claim 1, further comprising receiving, by the hypervisor from a device, a request to access the guest address. (the disclosure of “When the guest requests a virtual memory mapping, such as via the mmap system call, a region of the same size as the requested mapping is allocated from the guest physical memory” (page 3 and entire page 3) suggests that 

With respect to claim 9, Andrew recites
The method of claim 8, wherein responsive to receiving the request to access the guest address, the hypervisor adds the host virtual address base offset to the guest address. (from the rejection for claim 8, in response to receiving the request, the KVM translates the guest virtual address to a host virtual address; and according to the rejection for claim 1, the KVM adds the offset to the guest virtual address)

With respect to claim 10, Andrew recites
The method of claim 9, wherein responsive to adding the host virtual address base offset to the guest address, the hypervisor validates that the host virtual address is within the range of host virtual addresses and (the disclosure of “However, if the range crosses a page boundary, it is possible that some guest virtual pages may map to non-contiguous guest physical pages (and by extension, non-contiguous host virtual pages). In this case, it is necessary to make a copy of the guest virtual memory in a contiguous range of temporary host virtual memory” (page 5) suggests that the method verifies whether the host virtual address is within the contiguous range of temporary host virtual memory) the device accesses the guest address. (the disclosure of “Once the guest virtual address range is checked, the address must be translated to a host virtual address for passing to the host syscall. If the range does not cross a page boundary, the translation is accomplished by looking up the page in the guest page table 

With respect to claim 14, Andrew recites
The method of claim 1, wherein initially, when the range of host virtual addresses is reserved, all memory in the range of host virtual addresses is unmapped. (the disclosure of initializing the sandbox environment (page 3) suggests that initialization comprising unmapping the contiguous region of host virtual addresses)

With respect to independent claim 15, Andrew recites
A system comprising: (Andrew, an x86 system (page 1))
one or more processors, in communication with the memory; (Andrew, an x86 system is assumed to comprises one or more processors in communication with the system memory (page 10))
a virtual machine, configured to execute on the one or more processors, the virtual machine including a guest memory; and (Andrew, disclosing a virtual machine (page 2), including a guest virtual memory (page 7; fig. 1 and relevant texts), running on the x86 CPU (page 2))
 a hypervisor, configured to execute on the one or more processors, wherein the hypervisor is configured to: (pages 1-3)
reserve a range of host virtual addresses in host memory; detect that a guest address in guest memory is unmapped by verifying that the guest address in guest memory is not mapped to a host virtual address within the range of host virtual addresses in host memory; determine the host virtual address, wherein determining the host virtual address includes adding the guest address to a host virtual address base offset, wherein the host virtual address is within the range of host virtual addresses; and map the guest address to the host virtual address. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 15)

With respect to claim 16, Andrew recites
The system of claim 15, wherein the range of host virtual addresses are configured to map guest physical addresses. (disclosing mapping the contiguous region of host virtual addresses to guest physical addresses (page 3; fig. 1 and relevant texts)) 

With respect to claim 17, Andrew recites
The system of claim 16, wherein the hypervisor is further configured to unmap the guest address from the host virtual address. (disclosing to unmap the guest virtual address from the host virtual address (page 4))

With respect to claim 19, Andrew recites
The system of claim 15, wherein the hypervisor is further configured to: receive, from a device, a request to access the guest address, (similar rejection for claim 8 is applied, mutatis mutandis, to claim 19)
add the host virtual address base offset to the guest address, and validate that the host virtual address is within the range of host virtual addresses, such that the device accesses the guest address. (similar rejection for claims 9 and 10 are applied, mutatis mutandis, to claim 19)

With respect to independent claim 20, Andrew recites 
A computer-readable non-transitory storage medium comprising executable instructions that, when executed, are configured to cause a hypervisor to: (disclosing an x86 system; and thus the system is assumed to comprise a computer-readable non-transitory storage medium storing executable instruction, and when executed to cause the system to perform a number of functions in a virtual environment (pages 1-9); Woodward discloses “a machine readable medium having stored thereon instructions that may be used to program a processing system or other electronic device to perform the methods” (para 0054) that cause the hypervisor #206 to perform a number of functions (para 0027))
reserve a range of host virtual addresses in host memory: detect that a guest address in guest memory is unmapped by verifying that the guest address in guest memory is not mapped to a host virtual address within the range of host virtual addresses in host memory: determine the host virtual address, wherein determining the host virtual address includes adding the guest address to a host virtual address base offset, wherein the host virtual address is within the range of host virtual addresses; and map the guest address to the host virtual address. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 20)

Claims 4 and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Andrew Ayer (“KVMSandbox: Application-Level Sandboxing with x86 Hardware Virtualization and KVM”, 2012, hereafter Andrew), in view of Pfefferle et al. (“A Hybrid I/O Virtualization Framework for RDMA-capable Network Interfaces”, March, 2015), as applied to claims 1 and 15 above, in view of Bridgers (US 2017/0097840)
With respect to claim 4, the combination of Andrew and Pfefferle recites
The method of claim 1, wherein the range of host virtual addresses are configured to map guest virtual addresses. (according to the rejection for claim 1, the combination discloses mapping the guest virtual addresses to the contiguous host virtual address range.
 The combination of Andrew and Woodward recites
the range of host virtual addresses are configured to map guest virtual addresses
But the combination of Andrew and Woodward does not explicitly recite
the range of host virtual addresses are configured to map guest bus addresses
However, Bridges discloses a guest bus address is to provide a virtual memory location of data (para 0006); and that means the guest bus address may be interpreted as a guest virtual address. Thus, this method is analogous to what has been done by the combination.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for mapping guest virtual addresses of the combination of Andrew and Pfefferle, to include the method for mapping guest bus address of Bridgers. Therefore, the combination discloses the range of host virtual addresses are configured to map guest bus addresses. The person of ordinary skill in the art 

With respect to claim 18, the combination of Andrew, Pfefferle, and Bridgers recites
The system of claim 15, wherein the range of host virtual addresses are configured to map guest bus addresses. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 18)

Claims 5-7 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Andrew Ayer (“KVMSandbox: Application-Level Sandboxing with x86 Hardware Virtualization and KVM”, 2012, hereafter Andrew), in view of Pfefferle et al. (“A Hybrid I/O Virtualization Framework for RDMA-capable Network Interfaces”, March, 2015), and in view of Bridgers (US 2017/0097840), as applied to claim 4 above, in view of Kegel et al. (US 2014/0068137, hereafter Kegel)
With respect to claim 5, Andrew recites
The method of claim 4, further comprising programming, by a guest virtual machine, a virtual input-output memory management unit. (Andrew discloses a guest operating on virtual machine to access system memory by providing guest virtual addresses to a guest page table for programmed by the hypervisor/virtual machine (fig. 1 and relevant texts; rejection for claim 1)  
Andrew recites
programming, by a guest virtual machine, a page table

programming, by a guest virtual machine, a virtual input-output memory management unit
However, Kegel discloses a guest OS manages a virtual input/output memory management unit (IOMMU), including writing a guest virtual address to a guest page table stored in the IOMMU, the guest virtual address is then translated to a guest physical address. The writing and translating process is considered as programming the IOMMU (paras 0059 and 0060). Thus, this method is analogous to what has been done by the combination.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of virtualization system of Andrew, to include the virtual input output memory management unit and associated functions of the guest virtual machine of Kegel. Therefore, the combination discloses programming, by a guest virtual machine, a virtual input-output memory management unit. The person of ordinary skill in the art would have been motivated to apply the modification for assisting in preventing improper memory access while improving access speed (Kegel, para 0007))

With respect claim 6, the combination of Andrew and Kegel recites
The method of claim 5, further comprising retrieving, by the hypervisor, from the virtual input-output memory management unit, a guest bus address and programming, by the hypervisor, a page table entry. (Kegel, disclosing the IOMMU utilizing data structures including a guest page table (para 0008) to translate the virtual address in the device memory request to physical addresses to access the physical system memory (para 0004); and the 

With respect claim 7, Andrew recites
The method of claim 6, further comprising unmapping the guest address from the host virtual address and (disclosing in response to a request to unmap the guest virtual address, the method performs a process to unmap the guest virtual address from the host virtual address (page 4)) invalidating the page table entry. (since the unmapping process is carried out on the guest page table; and thus, the carry out of the unmapping process may be considered as invalidate respective mapping entry in the guest page table (page 4))

Claim 11 is rejected under AIA  35 U.S.C. 103(a) as being anticipated by Andrew Ayer (“KVMSandbox: Application-Level Sandboxing with x86 Hardware Virtualization and KVM”, 2012, hereafter Andrew), in view of Pfefferle et al. (“A Hybrid I/O Virtualization Framework for RDMA-capable Network Interfaces”, March, 2015), as applied to claim 1 above, in view of Schoenberg et al. (US 2008/0005447, hereafter Schoenberg)
With respect claim 11, Andrew recites
The method of claim 1, further comprising receiving, by the hypervisor from a device, a request to access a guest address. (the disclosure of “When the guest requests a virtual memory mapping, such as via the mmapsystem call, a region of the same size as the requested 
Andrew recites
to access a guest address
But Andrew does not explicitly recite
to access an unmapped guest address
However, Schoenberg discloses a method of a virtualization system, comprising a VMM requests to access a guest physical address and causes a page fault; wherein the page fault suggests that the guest physical address does not exist or has not been mapped; and thereby, it is unmapped (para 0038), analogous to what has been done by Andrew.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of the virtualization system of Andrew, to include the method of virtualization system of Schoenberg. Therefore, the combination discloses receiving, by the hypervisor from a device, a request to access an unmapped guest address. The person of ordinary skill in the art would have been motivated to apply the modification for providing a solution to solve the page fault issues by installing the mapping; and thereby, reduced latency (Schoenberg, para 0038)

Claims 12-13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Andrew Ayer (“KVMSandbox: Application-Level Sandboxing with x86 Hardware Virtualization and KVM”, 2012, hereafter Andrew), in view of of Pfefferle et al. (“A Hybrid I/O Virtualization Framework for RDMA-capable Network Interfaces”, March, 2015), and in view of Schoenberg et al. (US 2008/0005447, hereafter Schoenberg), as applied to claim 11 above, in view of Tati et al. (US 2015/0324297, hereafter Tati)
With respect claim 12, the combination of Andrew, Pfefferle, and Schoenberg recites
The method of claim 11, further comprising, responsive to receiving the request to access the unmapped guest address, detecting, by the hypervisor, an access to the unmapped guest address and returning errors to a requestor. (from the rejection for claim 11, Andrew discloses detecting a page crossing that indicates the request is accessing the unmapped guest virtual address (page 5), and may return access denied errors when accessing outside an address range defined by the sandbox (page 2; fig. 1 and relevant texts)
The combination recites
detecting, by the hypervisor, an access to the unmapped guest address and returning errors to a requestor
But the combination does not explicitly recite
detecting, by the hypervisor, a page fault and reporting, by the hypervisor, the page fault to a request originator
However, Tati discloses a method of page fault, comprising a VMkernel detects a page fault, and return a virtual page number of #224 for the faulted page (para 0035); where the VMkernel is assumed to return the virtual page number, representing the page fault, to application running on the VM associated with the VMkernel (para 0037). The application or VM may be considered as a request originator. Thus, this method is analogous to what has been by the combination of Andrew, Pfefferle, and Schoenberg.


With respect to claim 13, the combination of Andrew, Pfefferle, Schoenberg, and Tati recites
The method of claim 12, wherein the request originator is one of a guest virtual machine and a device. (according to the rejection for claim 11, the request originator is a virtual machine)

Response to Arguments
Applicant’s arguments, see the Remarks, filed 01/15/2021, with respect to the rejection(s) of claim(s) 1-20 under AIA  35 U.S.C 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pfefferle and Schoenberg.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/RYAN BERTRAM/Primary Examiner, Art Unit 2137